DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26,27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because Claims 26,27 describe a “computer readable medium”.  
Further, Applicant's specification, at paragraph 28, fails to explicitly define the scope of “a computer readable medium”.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer readable medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Allowable Subject Matter
Claims 16-25 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 16 is allowed because the prior art of record, specifically Baur et al.(US 6,441,937) teaches a method for receiving data in an optical transceiver of an optical distribution network(See Col. 6 lines 33-43, fig. 2 i.e. a method for receiving data in an optical transceiver(1) of an optical distribution network), the method comprising: receiving, at a receiving side of the optical transceiver, a received optical signal, wherein the received optical signal corresponds to a first transmit optical signal carrying the data transmitted by an optical source on a first transmission link that includes an optical fiber(See Col. 6 lines 3-14,33-43, fig. 1,2 i.e. receiving, at a receiving side(6) of the optical transceiver(1), a received optical signal, wherein the received optical signal corresponds to a first transmit optical signal carrying the data transmitted by an optical source on a first transmission link(4) that includes an optical fiber); determining an interference component of an interference signal in the received optical signal(See Col. 6 lines 44-57, fig. 1,2 i.e. an evaluator(8 of fig. 2) for determining an interference component(reflected signal)  of an interference signal(reflected signal) in the received optical signal), wherein the interference component is induced by a transmission by a transmitting side of the optical transceiver of a second transmit optical signal on a second transmission link that includes the optical fiber(See Col. 6 lines 15-32, fig. 1,2 i.e. wherein the interference component(reflected signal) is induced by a transmission by a transmitting side(5 of fig. 2) of the optical transceiver(1 or 1’ of fig. 1) of a second transmit optical signal on a second transmission link(4 since it’s a bidirectional transmission) that includes the optical fiber); and processing the received optical signal, based on the determined interference component, to obtain an estimate of the first transmit optical signal(See Col. 6 line 64-Col. 7 line 8, fig. 2 i.e. a a compensation apparatus(7) for processing the received optical signal, based on the determined interference component(reflected signal), to obtain an estimate of the first transmit optical signal).  
Baur et al.(US 6,441,937) does not teach a method for receiving data in an optical transceiver of an optical distribution network, the method comprising: …wherein the determining the interference component comprises: determining an estimate of a first attenuation coefficient of a first signal component of the received optical signal that corresponds to the transmitted first transmit optical signal; determining an estimate of a second attenuation coefficient of a second signal component of the received optical signal that corresponds to the transmitted second transmit optical signal; and determining an estimate of a phase shift coefficient, based on a first carrier frequency of the first transmit optical signal and a second carrier frequency of the second transmit optical signal.  
Gormley et al.(US 2015/0215949) teaches determining interference component comprises: multiplying first attenuation coefficient by a transmission power(See Paragraph 6); determining a first attenuation coefficient for a first network(See abstract, Paragraph 4); determining a second attenuation coefficient for a second network(See Paragraph 4).
(See Paragraph 100,140, fig. 1,2).  
Hounsfield et al.(US 4,223,384) teaches determining first estimates of attenuation coefficients from radiation measurements and second estimates of attenuation coefficients(See Col. 10 lines 9-25).
However, the prior art of record fails to teach….wherein the determining the interference component comprises: determining an estimate of a first attenuation coefficient of a first signal component of the received optical signal that corresponds to the transmitted first transmit optical signal; determining an estimate of a second attenuation coefficient of a second signal component of the received optical signal that corresponds to the transmitted second transmit optical signal; and determining an estimate of a phase shift coefficient, based on a first carrier frequency of the first transmit optical signal and a second carrier frequency of the second transmit optical signal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637